DETAILED ACTION
The communication dated 12/9/2021 has been entered and fully considered.
Claims 3-4, 6-7 and 10 have been cancelled.  Claim 16 has been withdrawn from further consideration. Claims 1-2, 5, 8-9 and 11-18 remain pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claim 16 directed to an invention non-elected without traverse.  Accordingly, claim 16 has been cancelled.
The Applicant’s request for rejoinder is respectfully denied as the withdrawn claim 16 is drawn to an apparatus. In order for rejoinder, the elected claims must have been apparatus claims. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 16. (Canceled)

REASONS FOR ALLOWANCE
Claims 1-2, 5, 8-9, 11-15 and 17-18 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record is considered Kurosawa et al. (U.S. PGPUB 2002/0033387), hereinafter KUROSAWA. 
KUROSAWA teaches a method for a printed board with conductor layers/metallic layers (2, 3, 4) [0075-0076] and epoxy resin [0082]. KUROSAWA teaches forming a through hole with a laser beam (27) [0078; 0030; 0032] and scanning the surface of the substrate while irradiating with the pulsed laser beam [0022]. KUROSAWA also teaches scanning the periphery (21) of the machined portion [Fig. 16a-16b; 0116]. KUROSAWA teaches in an embodiment [0161] that the laser beam (27) can have a pulse width of 200 µs or less, and forming a through hole [0002] and scanning includes an interval of irradiation [0021-0022]. KUROSAWA teaches a plurality of pulses forming a train at intervals of a beam irradiation pausing time of 15 msec or more [0028]. KUROSAWA teaches a spot can be made with a plurality of pulses [0116; Figs. 16(a)-16(b); 0116]. KUROSAWA also teaches it is necessary to irradiate with a lot of pulses so as to pass through the epoxy material [0078]. KUROSAWA further teaches an interval of irradiation of 5 msec or more [0030; 0032], an irradiation time of less than 5 msec [0019] and the irradiation of the beam is stopped intermittently [Figs. 6, 7].
KUROSAWA fails to disclose, teach or suggest: scanning the resin substrate with pulsed laser light along a predetermined circumference of the through hole so as to surround the through hole, a plurality of laps of scanning and a scanning time of less than 5 msec, and the pulsed laser light including a pulse width of 10 psec to 100 nsec and a repetition frequency of 100 kHz or greater. One of ordinary skill in the art at the time of the effective filing date of the applicant’s would not be reasonably motivated to modify KUROSAWA with the combination of scanning the resin substrate with pulsed laser light along a predetermined circumference of the through hole so as to surround the through hole, a plurality of laps of scanning and a scanning time of less than 5 msec, and the pulsed laser light including a pulse width of 10 psec to 100 nsec and a repetition frequency of 100 kHz or greater”, and the applicant has done so for the benefit of thermal damage at the processing portion to be suppressed, as taught in the instant specification [0024].
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE BEHA whose telephone number is (571)272-2529.  The examiner can normally be reached on MONDAY - FRIDAY 9:00 A.M. - 5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.B./Examiner, Art Unit 1748                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748